department of the treasury internal_revenue_service commerce street mc 4920dal dallas tx tax_exempt_and_government_entities_division uil number release date date date person to contact identification_number contact telephone number telephone number fax ein certified mail -return receipt requested dear this is a final_determination that your exempt status under sec_501 c of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 c is revoked effective january 20xx for the following reason s you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes within the meaning of sec_501 c organizations that are described in lr c sec_504 c and sec_501 a must be organized and operated exclusively for an exempt_purpose you provide services and items that directly benefit private parties who are not of a charitable_class c -1 d as such you failed to meet the requirements of internal_revenue_code sec_501 c and in that you failed to establish that you were sec_1 operated exclusively for an exempt_purpose petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with all subsequent years contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective january 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a the appropriate service_center for the year ending december 20xx and for if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you may call the irs telephone number listed in your local directory an irs employee there may be able to help you but the contact person at the address shown on this letter is most familiar with your case you may also call the internal_revenue_service taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been abie to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication envelope maria hooke director eo examinations department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations pa fy ee a ay taxpayer_identification_number number form tax_year s ended person to contact employee id telephone fax manager's contact information employee id telephone response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office send additional information as stated in with irs appeals_office after the meeting or after we consider the information if you request a meeting with the manager or and above you'll still be able to file a protest the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it if you file a protest the auditing agent may ask you to letter rev catalog number 34809f must contain certain specific information including a statement of the facts applicable for specific information needed for a law and arguments in support of your position valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we’ve issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of if you disagree with the technical_advice decision you will be able to appeal this letter to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs qualify for tas assistance which is always free tas will do everything possible to help you misit www taxpayeradvocate irs gov or call if you for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter enclosures form 886-a form_6018 sincerely ftf for maria hooke director exempt_organizations examinations letter rev catalog number 34809f year period ended 20xx schedule number or exhibit form 886-a_ rev date name of taxpayer explanations of items tax identification_number whether sec_501 issue qualifies for exemption under internal_revenue_code facts 19xx it filed form 990-n for the year ended december 20xx was incorporated under the laws of the state of on september the articles of incorporation of the benefit corporation is to promote the tri-state fund raising activities will be conducted primarily to levels in the sponsor assistance to players improved team and community relations game tickets for youngsters and others community educational programs about baseball and assistance to the state that the purpose of this public as well as to support baseball at all and the in maintaining historic a financial audit of the organization did not indicate that any money was spent during 20xx for purposes of improved team community relations community educational programs about baseball or assistance to the and or the in maintaining indicated substantial payments related to the players who are members of the team which is a for-profit entity the audit also baseball baseball team included the providing of warmup jerseys assistance to the players of the and jackets to players sack lunches and water for bus trips for the players meals provided to players at tryouts for the team plaques for the players and pre and post season picnics at which time the public may meet the players the organization participates in charitable gaming by holding a half-pot raffle at each baseball game some of the money collected from the raffle is donated to and older adults in anon-profit home for disabled on march 20xx an interview was between the revenue_agent members of the board_of directors and one of the owners of the the members of the board - of directors were specifically asked whether they believed that the organization is a religious charitable scientific testing for public safety literary or educational or fosters national and amateur sports competition to each of these questions the members of the board_of directors answered that they did not think that the was any one of these types of organization form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service year period ended 20xx schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number the owner of the answered that the was asked whether the team operated as a non-profit entity he is operated as a for-profit enterprise additionally in the interview the board_of directors was asked about the amount of time and money spent on improved team and community relations game tickets for youngsters and others community the members of educational programs about baseball and assistance for the maintenance of the board_of directors indicated that no money was spent on any of these activities and that only sweat equity was used for maintenance of law sec_501 provides tax exemption for corporations and foundations that are operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of the organization to one or more exempt purposes and do not expressly empower the organization to engage in activities which in themselves are not in furtherance of one or more exempt purposes except on an insubstantial basis sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the under privileged as well as the advancement of education in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that a better business bureau was not exclusively educational or charitable its activities were in part aimed at promoting the prosperity and standing of the business community even though there was also benefit to the public the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service year period ended 20xx schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number government's position organizational_test your articles of incorporation state that one of your purposes is to promote the in the interview on march 20xx one of the owners of the indicated that the team is a for-profit enterprise you do not meet the requirements of sec_1_501_c_3_-1 because you are not organized exclusively for a purpose described in sec_501 therefore you fail the organizational_test and should not be considered tax-exempt operating test your primary activity is to promote the you state that your fundraising activities are primarily to assist players improve team and community relations provide game tickets for youngsters and others community educational programs about baseball and assistance for the maintenance of directors stated that no money had been spent on any of these activities except to assist players however during our interview your board_of you fail the operating test in sec_1_501_c_3_-1 because you do not operate primarily for one or more exempt_purpose as specified in sec_501 unknown taxpayer’s position conclusion based on the information you provided and the interview with your board_of directors we conclude that is neither organized nor operated exclusively for purposes described in sec_501 accordingly your tax-exempt status should be revoked as of january 20xx and all subsequent years you are required to file federal_income_tax return form_1120 for the year ending december 20xx and any subsequent years contributions to your organization are no longer deductible under sec_170 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
